DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16034941, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed application does not provide adequate support for all of the limitations presented in claims 13 and 16. Specifically, there is not adequate support for the controller calculating the estimated flow value based on both travel or motion of the two opposing plates and on a reading from the aspiration pressure sensor, a pump vacuum achievable by the aspiration pump, and a characteristic of the aspiration pump, as required by claim 13, dependent on claim 1; and there is not adequate support for the controller calculating the estimated flow value based on both travel or motion of the two opposing plates and on a reading from an irrigation pressure sensor, as required by claim 16, dependent on claim 1.  Paragraph [0054] of the prior-filed application discloses that “Estimated fluid flow may be based on a number of different calculations”; and paragraphs [0055-0058] detail three different calculations for estimating fluid flow. There is not disclosure that the estimated fluid flow may be calculated on a combination of any two or all three calculations. Accordingly, claims 13 and 16 are not entitled to the benefit of the prior application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification as originally filed does not provide support for the controller calculating the estimated flow value based on both travel or motion of the two opposing plates and on a reading from the aspiration pressure sensor, a pump vacuum achievable by the aspiration pump, and a characteristic of the aspiration pump, as required by claim 13, dependent on claim 1.
The specification as originally filed does not provide support for the controller calculating the estimated flow value based on both travel or motion of the two opposing plates and on a reading from an irrigation pressure sensor, as required by claim 16, dependent on claim 1.
Paragraph [0054] discloses that “Estimated fluid flow may be based on a number of different calculations.”; and paragraphs [0055-0058] detail 3 different calculations for estimating fluid flow. There is not disclosure that the estimated fluid flow may be calculated on a combination of any two or all three calculations. 

Claim Objections
Claim 9 is objected to because “…or irrigation line” in line 3 should be corrected to “…or an irrigation line”. Appropriate correction is required.

Claim 16 is objected to because “…or irrigation line” in line 3 should be corrected to “…or an irrigation line”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9119699. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application disclose all of the limitations of claims 1-10 and 12-18 of the present application (see table below), and therefore claims 1-10 and 12-18 are anticipated by and would be obvious in view of claims 1-20 of the reference patent.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10052228. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the reference application disclose all of the limitations of claims 1-18 of the present application (see table below), and therefore claims 1-18 are anticipated by and would be obvious in view of claims 1-21 of the reference patent.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10729581. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application disclose all of the limitations of claims 1-18 of the present application (see table below), and therefore claims 1-18 are anticipated by and would be obvious in view of claims 1-20 of the reference patent.

Double Patenting Claims
Pending Claims
USPN 9119699
USPN 10052228
USPN 10729581
1
1 + 18 + 19
1 + 19 + 20
1 + 18 + 19
2
2
2
2
3
3
3
3
4
4
4
4
5
5
5
5
6
6
6
6
7
7
7
7
8
8
8
8
9
1 + 9
9
9
10
10
10
10
11
-
11
11
12
11
1 + 12
12
13
12
13
13
14
13
14
14
15
14
15
15
16
16
17
1 + 16
17
17
16 + 18
17
18
20
21
20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783